DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS documents submitted 7/20/2022 and 9/9/2022 are acknowledged and have been considered.

Drawings
The drawings submitted 7/20/2022 are acknowledged and acceptable.

Claim Objections
Claim 9 is objected to because of the following informalities:  In claim 9, the term “in particular” is indefinite and should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henshaw et al. (U.S. Patent ) in view of Muraiti et al. (U.S. Patent ).

In regards to claim 1, Henshaw et al (henceforth referred to as Henshaw) disclose an aircraft passenger seat having a frame which is provided for fastening to a floor of an aircraft passenger cabin.  As depicted in figure 2 of Henshaw, a frame structure is provided to be fastened to the floor of an aircraft, 
wherein the frame comprises a seat divider and cross rails running transversely with respect to the sitting direction.  Figure 2 details “dividers” (item 22) along with transversely running “cross rails” (items 32 and 30), 
wherein the seat divider is held by the cross rails (par. 50), 
wherein a housing is provided with a structural component.  Henshaw teaches a rigid back support portion (item 24) that includes structural components and constitutes a housing or rigid shell, 
wherein the housing of the aircraft seat at least partially surrounds a backrest of the aircraft seat (see item 40 of figures), 
wherein the housing is arranged fixedly on the seat divider.  Henshaw describes a “fixed shell” coupled to the base frame seat dividers (par. 50), 
wherein the backrest is adjustable relative to the housing in the region of the housing.  The backrest (seat back) of Henshaw is movable relative to the fixed shell as depicted (figures 6a and 6b), 
Henshaw discloses that the seat divider is connected to a structural component via a connecting device as shown in annotated figure 3, but fails to explicitly describe the method or configuration as being designed as a plug-in connection.  However, Muraiti et al (henceforth referred to as Muraiti) teaches a connection between a seat frame and a back rest frame designed consistent with a plug-in connection (note that item 414 fit into groove of item 405).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide various configurations for the coupling point between the seat housing structure and the seat dividers of Henshaw, including as taught by Muraiti, to provide a secure fitting.


    PNG
    media_image1.png
    513
    560
    media_image1.png
    Greyscale


In regards to claim 2, Henshaw as modified by Muraiti discloses that the connecting device comprises a first plug-in element and comprises a second plug-in element, the first plug-in element being arranged on the seat divider and the second plug-in element being arranged on the structural component.  The configuration as modified includes two “elements” that plug in with one on each of the seat divider and the seat back frame housing shell.

In regards to claim 3, Henshaw as modified discloses that the connecting device is designed as a type of tongue-and-groove connection. The fitting in/on the modified Henshaw connection constitutes a tongue and groove connection.

In regards to claim 4, Henshaw discloses the first plug-in element is arranged on the seat divider, the first plug-in element comprising a recess (note that recess in/on the seat divider portion of Muraiti for accepting the “tongue” portion (rod), and also teaches the recess having a depth of at least 50% of the depth of the seat divider, as seen in the sitting direction.  Note that the recess portion as depicted is almost the entire “depth” of the divider frame.

In regards to claim 5, Henshaw as modified discloses that the second plug-in element comprises a tongue.  The rod as modified constitutes a tongue portion.

In regards to claim 7, Henshaw as modified by Muraiti discloses that the tongue has a length which is 50% to 150% of the depth of the recess on the first plug-in element.  The length of the portion of the rod that fits into the “groove” recess of the divider is at least 50% of the depth of the recess (nearly the width of the rod).

In regards to claim 8, Henshaw as modified discloses that the first plug-in element comprises a guide surface.  The “plug in” portion of the modified invention includes guide surfaces.

In regards to claim 9, Henshaw as modified discloses that the first plug-in element comprises a plurality of guide surfaces, in particular two, which are formed lying opposite one another.  Each side of the seat divider component constitutes guide surfaces.

In regards to claim 10, Henshaw as modified discloses the first and second plug-in elements in the arranged state have approximately the same width as the seat dividers.  As illustrated, the connection between the seat divider and the fixed shell is approximately the same width as the divider.

In regards to claim 11, Henshaw fails to explicitly disclose that the first plug-in element in the region of the recess has a width of 50% of the width of the seat divider.  Henshaw as modified teaches a connection between the seat divider and the seat back frame with the “plug-in” portion of a relative width and it would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to provide the relative widths between these components of any of various percentages, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regards to claim 12, Henshaw as modified discloses that the first plug-in element comprises an upper and a lower end, but fails to explicitly disclose the upper end comprising at least one beveled surface and the lower end being a surface protruding with respect to the surface of the recess.  However, it would have been an obvious matter of design choice to make the different portions of the connection between the Henshaw seat divider and seat back frame of whatever form or shape was desired or expedient including with a beveled surface. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

In regards to claim 13, Henshaw discloses that the second plug-in element has an attachment surface by which the second plug-in element is arranged on the structural component.  The surface by which the seat back frame is coupled to the seat divider is attached to the seat back frame.

In regards to claim 14, Henshaw discloses a row of seats having at least two aircraft passenger seats as claimed in claim 1 (see figure 8).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to teach or make obvious, including all the limitations of claim 6, the base claim and any intervening claims, that the second plug-in element comprises two tongues and the tongues being arranged spaced apart from each other on the structural component.

Summary/Conclusion
Claims 1-5 and 7-14 are rejected and claim 6 is objected to.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/            Primary Examiner, Art Unit 3641